Citation Nr: 1640568	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a back disorder, to include as secondary to a right knee disorder.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, confirmed and continued the denial of the claims for service connection for right knee and back disabilities.  The claim for TDIU was initially adjudicated by the RO in the April 2013 statement of the case (SOC) and is properly before the Board.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2015.  A transcript of the hearing is of record.

The claims were previously before the Board in October 2015 and remanded for additional adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case. 

The Board remanded the claim in October 2015 for a new VA examination and opinion.  A VA orthopedic examination was provided to the Veteran in November 2015.  While the examiner provided medical opinions addressing the etiology of the claimed right knee and back disabilities the opinions are not adequate.  The VA examiner noted that the service treatment records indicate the Veteran was seen in April 1977 for left knee pain.  The Veteran was evaluated for a right thigh injury in May 1979.  The examiner noted that there was no mention of any knee abnormality in the separation physical examination dated in May 1979.  The examiner determined the Veteran's right knee disorder was not caused by active service but the result of a post-service injury. 

Although the VA examiner is correct in the referral to the Veteran's service treatment records, the examiner failed to address the August 1978 record which showed complaints of right thigh pain and the May 1979 separation medical history report which noted complaints of "trick" or locked knee.  As such, the Board finds an addendum opinion is necessary. 

The Board also finds that the claim for a back disorder and TDIU are inextricably intertwined with the claims for entitlement to service connection for a right knee disorder.  Therefore, the claims for a back disorder and TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, should be sought and associated with the file.

2.  Refer the Veteran's claims folder to the November 2015 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is instructed to specifically address the complaints of "trick" or locked knee noted at the time of the Veteran's separation from service in May 1979 in determining whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current right knee disorder is related to his active duty military service.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




